STEADMAN, Associate Judge,
dissenting:
In Douglas v. United States, 488 A.2d 121, 133-35 (D.C.1985), we set out at some length the “Scope of Review of Sua Sponte Declaration of a Mistrial.” We noted that the decision was committed to the “sound discretion” of the trial court, and that “a reviewing court ordinarily will accept a trial judge’s determination that there is a ‘high degree of necessity5 for a mistrial ... as long as that determination is reasonable.”1 More particularly, we there recognized, in substance, that when a mistrial decision is based on factors that are “uniquely within the purview of the trial court,” a reviewing court generally should accord “the highest degree of respect” to the trial judge’s determination of manifest necessity. I believe that latter principle should be applied here.2
The manifest necessity inquiry is highly fact-speeific. See Arizona v. Washington, 434 U.S. 497, 506 n. 20, 98 S.Ct. 824, 831 n. 20, 54 L.Ed.2d 717 (1978) (“abjures the application of any mechanical formula”); Illinois v. Somerville, 410 U.S. 458, 465, 93 S.Ct. 1066, 1071, 35 L.Ed.2d 425 (1973) (each case turns on its facts). Unlike many, perhaps most, double jeopardy situations, here the defendant herself and her present and past conduct, not some adventitious event at trial, were at the very heart of the problem. Cf. Glover v. United States, 301 A.2d 219, 222 (D.C.1973) (sua sponte mistrial where appellant was quite ill with withdrawal symptoms); United States v. Willis, 647 F.2d 54, 59 (9th Cir.1981) (manifest necessity *467where defendant failed to appear on second day of trial and could not be located). As the majority notes, the events taking place within the courtroom, before the very eyes of the trial court, were such “that the concern of the court as to competence or serious illness could hardly have been assuaged.” In addition to competence; concern was also expressed about the effect of appellant’s altered behavior on the jury. See Carter, supra note 1, 497 A.2d at 441-42 (manifest necessity for mistrial on basis of possible jury taint). Given the totality of the circumstances, I could not from this removed appellate vantage point set aside the trial court’s first hand, on-the-spot and necessarily prompt determination that manifest necessity demanded a mistrial. I respectfully dissent.

. We went on to say: "This is true even when the reviewing court is aware that, if presented with the question in the first instance, other trial judges — or the reviewing court itself — might well be persuaded to continue with the trial.” This scope of review was reasserted in, e.g., Carter v. United States, 497 A.2d 438, 442-43 (D.C.1985)


. I do not think that what we have characterized as the government’s heavy burden to show manifest necessity can be distinguished from the direct analysis of the trial court’s action in granting the mistrial. It is the same inquiry at bottom. Nor do I see any inconsistency between a government position of uncertainty at trial and a vigorous assertion of manifest necessity at the time of the second trial. It is, after all, the action of the trial court that is being reviewed for error. Cf. Irick v. United States, 565 A.2d 26, 33 (D.C.1989) (”[I]t is our function to review the record for legal error or abuse of discretion by the trial judge, not by counsel.”). Treating manifest necessity as a showing that the government must make could essentially negate the trial court’s ability to declare a mistrial sua sponte.